                                   81,7(' 67$7(6 ',675,&7 &2857
                                               IRU WKH
                                ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV :LOOLH -RH &ROH                                                     'RFNHW 1R &5)/

                                3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: .HLWK : /DZUHQFH 6HQLRU 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU
PRGLILFDWLRQ RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI :LOOLH -RH &ROH ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\
WR 5REEHU\ RI D &RQWUROOHG 6XEVWDQFH )URP D 3KDUPDF\ LQ YLRODWLRQ RI  86&   D DQG  ZDV
VHQWHQFHG LQ WKH 0LGGOH 'LVWULFW RI 1RUWK &DUROLQD E\ WKH +RQRUDEOH 7KRPDV ' 6FKURHGHU 86 'LVWULFW
-XGJH RQ $XJXVW   WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU
RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI
 PRQWKV :LOOLH -RH &ROH ZDV UHOHDVHG IURP FXVWRG\ RQ )HEUXDU\   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG 2Q 0DUFK   WKH FRXUW PRGLILHG WKH FRQGLWLRQV RI VXSHUYLVHG UHOHDVH
WR LQFOXGH WKH GHIHQGDQW REWDLQ D S\VFKRVH[XDO HYDOXDWLRQ 2Q $SULO   WKH MXULVGLFWLRQ LQ WKLV FDVH
ZDV WUDQVIHUUHG IURP WKH 0LGGOH 'LVWULFW RI 1RUWK &DUROLQD WR WKH (DVWHUQ 'LVWULFW RI 1RUWK &DUROLQD 2Q
$SULO   GXH WR WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU PDULMXDQD WKH FRXUW PRGLILHG WKH FRQGLWLRQV RI
VXSHUYLVHG UHOHDVH WR LQFOXGH  GD\V RI FXUIHZ

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6 2Q 0DUFK  DQG $SULO   WKH GHIHQGDQW VXEPLWWHG WR D S\VFKRVH[XDO HYDOXDWLRQ DQG
RXU RIILFH UHFHLYHG WKH UHVXOWV RI WKDW DVVHVVPHQW RQ 0D\   $V D UHVXOW RI WKDW HYDOXDWLRQ WKH WKHUDSLVW
UHFRPPHQGHG DGGLWLRQDO FRQGLWLRQV WR PRQLWRU WKH GHIHQGDQW¶V FRPSOLDQFH 7KH GHIHQGDQW VLJQHG D :DLYHU
RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7R HQVXUH FRPSOLDQFH ZLWK VXSHUYLVLRQ WKH GHIHQGDQW VKDOO VXEPLW WR XQDQQRXQFHG VHDUFKHV RI DQ\
      FRPSXWHU RU FRPSXWHU HTXLSPHQW LQFOXGLQJ PRELOH SKRQHV WDEOHWV DQG GDWD VWRUDJH GHYLFHV ZKLFK
      PD\ LQFOXGH WKH XVH RI FRPSXWHU PRQLWRULQJ WHFKQRORJ\ FRPSXWHU VHDUFK RU DQDO\VLV VRIWZDUH DQG
      FRS\LQJ RI DOO GDWD IURP WKH GHYLFH DQG H[WHUQDO SHULSKHUDOV 6XFK H[DPLQDWLRQ PD\ UHTXLUH WKH
      UHPRYDO RI GHYLFHV IURP WKH GHIHQGDQW V SRVVHVVLRQ IRU WKH SXUSRVH RI FRQGXFWLQJ D WKRURXJK
      LQVSHFWLRQ

    $W WKH GLUHFWLRQ RI WKH 86 3UREDWLRQ 2IILFHU WKH GHIHQGDQW VKDOO FRQVHQW WR WKH LQVWDOODWLRQ RI
      V\VWHPV RU VRIWZDUH WKDW ZLOO DOORZ WKH SUREDWLRQ RIILFHU RU GHVLJQHH WR PRQLWRU FRPSXWHU XVH RQ
      DQ\ FRPSXWHU WKDW WKH GHIHQGDQW RZQV RU LV DXWKRUL]HG WR XVH 7KH GHIHQGDQW VKDOO SD\ WKH FRVWV RI
      WKLV PRQLWRULQJ

    $W WKH GLUHFWLRQ RI WKH 86 3UREDWLRQ 2IILFHU WKH GHIHQGDQW VKDOO VXEPLW WR SK\VLRORJLFDO WHVWLQJ
      ZKLFK PD\ LQFOXGH EXW LV QRW OLPLWHG WR SRO\JUDSK H[DPLQDWLRQV RU RWKHU WHVWV WR PRQLWRU WKH
      GHIHQGDQW V FRPSOLDQFH ZLWK SUREDWLRQ RU VXSHUYLVHG UHOHDVH DQG WUHDWPHQW FRQGLWLRQV

    7KH GHIHQGDQW VKDOO SDUWLFLSDWH LQ D VH[ RIIHQGHU WUHDWPHQW SURJUDP DV GLUHFWHG E\ WKH 86 3UREDWLRQ
      2IILFHU DQG WKH GHIHQGDQW VKDOO FRPSO\ ZLWK DQG DELGH E\ DOO WKH UXOHV UHTXLUHPHQWV DQG FRQGLWLRQV
      RI WKH WUHDWPHQW SURJUDP XQWLO GLVFKDUJHG 7KH GHIHQGDQW VKDOO WDNH PHGLFDWLRQ DV SUHVFULEHG E\ WKH
      WUHDWPHQW SURYLGHU
:LOOLH -RH &ROH
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 




([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                               , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                     LV WUXH DQG FRUUHFW


V 0LFKDHO & %ULWWDLQ                              V .HLWK : /DZUHQFH
0LFKDHO & %ULWWDLQ                                  .HLWK : /DZUHQFH
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                   6HQLRU 86 3UREDWLRQ 2IILFHU
                                                      5RZDQ 6WUHHW 6XLWH 
                                                     )D\HWWHYLOOH 1& 
                                                     3KRQH 
                                                     ([HFXWHG 2Q 0D\  

                                       25'(5 2) 7+( &2857

                                 10th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB                May
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
